  Case 18-17946         Doc 46     Filed 03/05/19 Entered 03/05/19 12:52:56              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-17946
         RISI M ORHORHA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/07/2019.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-17946       Doc 46        Filed 03/05/19 Entered 03/05/19 12:52:56                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $870.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $870.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $828.24
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $41.76
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $870.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
AMERICAN EXPRESS                 Unsecured      1,390.00       1,390.51       1,390.51           0.00       0.00
AT&T SERVICES INC                Unsecured            NA         543.92         543.92           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         887.90         887.90           0.00       0.00
BANK OF AMERICA                  Unsecured      1,292.00       1,292.88       1,292.88           0.00       0.00
CAPITAL ONE BANK USA             Unsecured      2,279.00       2,279.30       2,279.30           0.00       0.00
CAPITAL ONE NA                   Unsecured         815.00        815.73         815.73           0.00       0.00
CHASE CARD MEMBER SERVICE        Unsecured     19,250.00            NA             NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,000.00       1,444.03       1,444.03           0.00       0.00
CREDIT MANAGEMENT                Unsecured         559.00           NA             NA            0.00       0.00
DIRECTV LLC                      Unsecured            NA         677.88         677.88           0.00       0.00
DISCOVER FIN SVCS LLC            Unsecured     10,531.00            NA             NA            0.00       0.00
DITECH FINANCIAL                 Secured       70,881.00    101,570.83     109,048.05            0.00       0.00
DITECH FINANCIAL                 Secured              NA       7,477.22       7,477.22           0.00       0.00
EIS COLLECTIONS                  Unsecured           0.00           NA             NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured         718.00           NA             NA            0.00       0.00
IC SYSTEM INC                    Unsecured         677.00           NA             NA            0.00       0.00
LARKSPUR 3 CONDOMINIUM ASSOC     Secured        3,180.00            NA        3,180.00           0.00       0.00
LARKSPUR 3 CONDOMINIUM ASSOC     Unsecured      3,180.00            NA             NA            0.00       0.00
LARKSPUR HOMEOWNERS CORP         Unsecured         910.00           NA             NA            0.00       0.00
LARKSPUR III CONDOMINIUM ASSOC   Secured           910.00      4,494.85       4,494.85           0.00       0.00
LVNV FUNDING                     Unsecured      7,965.00       8,756.80       8,756.80           0.00       0.00
LVNV FUNDING                     Unsecured      1,361.00       1,496.65       1,496.65           0.00       0.00
Mcydsnb                          Unsecured      2,764.00            NA             NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         884.00        884.31         884.31           0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP     Unsecured         556.00           NA             NA            0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP     Secured       12,000.00       9,101.03       9,101.03           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         470.00        469.57         469.57           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      4,883.00       4,882.62       4,882.62           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         712.00        712.19         712.19           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      2,947.00       2,883.00       2,883.00           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,230.00       6,253.30       6,253.30           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-17946      Doc 46      Filed 03/05/19 Entered 03/05/19 12:52:56                 Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim        Claim        Claim        Principal       Int.
Name                              Class   Scheduled     Asserted     Allowed         Paid          Paid
Syncb/Jcp                     Unsecured      2,661.00           NA           NA            0.00        0.00
THE BANK OF NEW YORK MELLON   Secured       29,739.00    43,693.02     17,119.00           0.00        0.00
THE BANK OF NEW YORK MELLON   Unsecured     12,620.00           NA           NA            0.00        0.00
TMobile USA                   Unsecured      1,443.16           NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal                Interest
                                                        Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $126,167.05                 $0.00               $0.00
      Mortgage Arrearage                                 $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                        $9,101.03                 $0.00               $0.00
      All Other Secured                             $15,152.07                 $0.00               $0.00
TOTAL SECURED:                                     $150,420.15                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00               $0.00
       Domestic Support Ongoing                           $0.00                $0.00               $0.00
       All Other Priority                                 $0.00                $0.00               $0.00
TOTAL PRIORITY:                                           $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $35,670.59                 $0.00               $0.00


Disbursements:

       Expenses of Administration                            $870.00
       Disbursements to Creditors                              $0.00

TOTAL DISBURSEMENTS :                                                                        $870.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-17946         Doc 46      Filed 03/05/19 Entered 03/05/19 12:52:56                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
